


Exhibit 10.15

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), dated as of
                        (“Grant Date”), is entered into between NovaMed, Inc., a
Delaware corporation (the “Company”), and                                   
(“Participant”), an employee of NovaMed Management Services, LLC, a Delaware
limited liability company (“Employer”), a wholly owned subsidiary of the
Company.

 

RECITALS:

 

WHEREAS, the Company has adopted the NovaMed, Inc. 2005 Stock Incentive Plan
(the “Plan”); and

 

WHEREAS, pursuant to the Plan the Company desires to grant to the Participant
shares of its Common Stock, $0.01 par value per share (“Shares”), subject to
certain restrictions set forth in this Agreement, effective as of the Grant
Date;

 

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:

 

1.             Definitions.  Any capitalized term used in this Agreement that is
not defined in this Agreement will have the same meaning as that given to it in
the Plan.

 

2.             Grant of Restricted Stock.

 

(a)           Subject to the terms and conditions of the Plan, and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to Participant, as a matter of separate agreement and not in lieu of
salary or any other compensation for services,                               
(                    ) Shares (the “Restricted Stock”).

 

(b)           Except as provided in Section 2(c), until the Participant incurs a
Termination of Employment, (i) one-eighth (1/8) of the Restricted Stock will
vest on the six month anniversary of the Grant Date and (ii) an additional
three-forty-eighths (3/48ths) of the Restricted Stock will vest on each
subsequent three month anniversary of the Grant Date, until fully vested.  Upon
the Participant’s Termination of Employment for any reason, all unvested shares
of Restricted Stock shall be cancelled and forfeited except as provided in
Section 2(c).

 

(c)           Notwithstanding Section 2(b), all of the Restricted Stock shall
become vested immediately upon a Change in Control if the Participant is
employed by the Company at the time of such Change in Control.

 

1

--------------------------------------------------------------------------------


 

3.             Certificates.  Shares of Restricted Stock awarded under Section 2
will be evidenced by one or more certificates bearing a legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock.  The
Company will retain physical possession of such certificates, and Participant
shall be required upon demand to execute and deliver one or more stock powers to
the Company, endorsed in blank, relating to such shares or Restricted Stock for
so long as such shares remain unvested and subject to a risk of forfeiture. 
Neither unvested shares of Restricted Stock, nor the right to vote such shares
and receive dividends thereon, may be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered; provided, however, that
Participant may grant to another person a revocable proxy to vote unvested
shares of Restricted Stock at a Company stockholder meeting.

 

4.             Rights.  Participant will have full voting rights with respect to
shares of Restricted Stock issued hereunder.  Participant will be entitled to
receive dividends on shares of Restricted Stock if and when dividends are
payable on Shares to shareholders of record after the Grant Date; provided,
however, that any dividends with respect to unvested shares of Restricted Stock
will be subject to forfeiture and held by the Company in escrow or constructive
trust for the Participant.  Any such dividends held in escrow or constructive
trust (i) will be forfeited immediately if the shares of unvested Restricted
Stock to which they are attributable are forfeited and (ii) will cease to be
subject to forfeiture when the shares of Restricted Stock to which they are
attributable become vested and be paid to the Participant, subject to
withholding, within ten days after the applicable vesting date.  Dividends held
by the Company in escrow or constructive trust for the Participant may be
commingled with the general assets of the Company until paid.

 

5.             Delivery and Withholding.  Subject to satisfaction of any tax
withholding obligation as described below, shares of Restricted Stock that are
no longer subject to forfeiture will be transferred and delivered to Participant
as soon as practicable after the date on which they vest in accordance with
Section 2(b).  Upon the vesting of shares of Restricted Stock, the prohibition
against the sale or transfer of such shares will be lifted and such shares may
be treated as any other Shares, subject to any restrictions on transfer that may
be applicable under federal securities laws.  In the absence of an effective
election under Section 83(b) of the Code, the payment to Participant and
transfer of such shares of Restricted Stock upon vesting will be subject to
withholding by the Company of amounts sufficient to cover withholding
obligations applicable to such payment and transfer.  In the event that any
required tax withholding upon the settlement of such Restricted Stock exceeds
Participant’s regular compensation available to satisfy such withholding,
Participant agrees to remit to the Company, as a condition of settlement of the
Restricted Stock, such additional amounts as are necessary to satisfy such
required withholding.  Any withholding obligation may be settled either in cash
or with Shares, including by withholding Shares that are otherwise deliverable
hereunder upon vesting of Restricted Stock.

 

6.             Plan.  Participant hereby acknowledges receipt of a copy of the
Plan.  Notwithstanding any other provision of this Agreement, the Restricted
Stock is granted pursuant to the Plan, as in effect on the date of the
Agreement, and is subject to the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that except as otherwise
provided by the Plan no amendment to either the Plan or this Agreement will
deprive the Participant, without the Participant’s consent, of any shares of
Restricted Stock or of Participant’s

 

2

--------------------------------------------------------------------------------


 

rights under this Agreement.  The interpretation and construction by the
Committee of the Plan, this Agreement, the Restricted Stock, and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the Plan, will be final and binding upon the Participant.

 

7.             No Employment Rights.  No provision of this Agreement or of the
Restricted Stock will give Participant any right to continue in the employ of
the Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
Participant any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any of its Affiliates.

 

8.             Changes in Company’s Capital or Organizational Structure.  The
existence of the Restricted Stock shall not affect in any way the right or
authority of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of preferred Shares ahead of or affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other act
or proceeding, whether of a similar character or otherwise.

 

9.             Delays.  In accordance with the terms of the Plan, the Company
shall have the right to suspend or delay any time period prescribed in this
Agreement or in the Plan for any action if the Committee shall determine that
the action may constitute a violation of any law or result in any liability
under any law to the Company, an Affiliate or a shareholder in the Company until
such time as the action required or permitted will not constitute a violation of
law or result in liability to the Company, an Affiliate or a shareholder of the
Company.

 

10.          Governing Law; Construction.  This Agreement and the Restricted
Stock will be governed by, and construed and enforced in accordance with, the
laws of the State of Illinois without regard to conflicts of law principles. 
Common nouns and pronouns shall be deemed to refer to the masculine, feminine,
neuter, singular and plural, as the context requires.

 

11.          Entire Agreement.  This Agreement, together with the Plan and any
other agreements incorporated herein by reference, constitutes the entire
obligation of the parties with respect to the subject matter of this Agreement
and supersedes any prior written or oral expressions of intent or understanding
with respect to such subject matter.

 

12.          Amendment.  Any amendment to this Agreement must be in writing and
signed by the Company.

 

13.          Waiver; Cumulative Rights.  The failure or delay of either party to
require performance by the other party of any provision of this Agreement will
not affect its right to require performance of such provision unless and until
such performance has been waived in writing.  Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.

 

3

--------------------------------------------------------------------------------


 

14.          Counterparts.  This Agreement may be signed in two counterparts,
each of which will be an original, but both of which will constitute one and the
same instrument.

 

15.          Notices.  Any notices required or permitted under this Agreement
must be in writing and may be delivered personally or by mail, postage prepaid,
addressed to (a) the Company at 980 North Michigan Avenue, Suite 1620, Chicago,
Illinois  60611,  Attention: General Counsel and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.

 

16.          Headings.  The headings in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

 

17.          Severability.  If any provision of this Agreement is for any reason
held to be invalid or unenforceable, such invalidity or unenforceability will
not affect any other provision of this Agreement, and this Agreement will be
construed as if such invalid or unenforceable provision were omitted.

 

18.          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

19.          Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement, and to exercise all
other rights existing in its favor.  The Participant agrees and acknowledges
that money damages will not be an adequate remedy for any breach of the
provisions of this Agreement and that the Company will be entitled to specific
performance and injunctive relief in order to enforce or prevent any violations
of the provisions of this Agreement.

 

20.          Successors and Assigns.  This Agreement will inure to the benefit
of and be binding upon each successor and assign of the Company.  All
obligations imposed upon the Participant or a representative, and all rights
granted to the Company under this Agreement, will be binding upon the
Participant’s or the representative’s heirs, legal representatives and
successors.

 

21.          Tax Consequences.             The Participant agrees to determine
and be responsible for all tax consequences to the Participant with respect to
the Restricted Stock.

 


22.          RESTRICTIVE COVENANTS. BY SIGNING THIS AGREEMENT, PARTICIPANT
AGREES, AND THE COMPANY AGREES, TO BE BOUND BY THE TERMS OF THE VARIOUS
COVENANTS (THE “RESTRICTIVE COVENANTS”) CONTAINED IN ANNEX A HERETO.  NOTHING
CONTAINED IN THIS AGREEMENT SHALL LIMIT THE COMPANY’S OR EMPLOYER’S RIGHT TO
PROTECT ITS LEGITIMATE BUSINESS INTERESTS, INCLUDING, BUT NOT LIMITED TO, ITS
TRADE SECRETS OR CONFIDENTIAL INFORMATION, OR TO ENFORCE ANY AGREEMENTS WITH ITS
EMPLOYEES, FORMER EMPLOYEES OR THIRD PARTIES, INCLUDING, WITHOUT LIMITATION ANY
EMPLOYMENT AGREEMENT BETWEEN EMPLOYER AND PARTICIPANT.  IN ADDITION, NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY OR EMPLOYER FROM
PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR A BREACH OR

 

4

--------------------------------------------------------------------------------


 


THREATENED BREACH OF ANY OF THE RESTRICTIVE COVENANTS, INCLUDING THE RECOVERY OF
ANY DAMAGES WHICH IT IS ABLE TO PROVE.


 

* * * *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.

 

 

COMPANY:

 

 

 

NOVAMED, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

[name]

 

6

--------------------------------------------------------------------------------



 


ANNEX A


 


RESTRICTIVE COVENANTS


 


1. PARTICIPANT’S ACKNOWLEDGMENT.  PARTICIPANT ACKNOWLEDGES THAT:


 


(A)           THE COMPANY IS ENGAGED IN THE BUSINESS OF:  (I) OWNING, OPERATING
AND/OR MANAGING AMBULATORY SURGERY CENTERS AND OTHER OUTPATIENT SURGICAL
FACILITIES, OPTICAL DISPENSARIES, WHOLESALE OPTICAL LABORATORIES, AN OPTICAL
SUPPLIES AND EQUIPMENT PURCHASING ORGANIZATION, AND A MARKETING SERVICES AND
PRODUCTS COMPANY THAT PROVIDES MARKETING SERVICES AND PRODUCTS TO EYE CARE
PROVIDERS AS WELL AS MARKETING AND LEAD-TRACKING SOFTWARE, WEBSITES, CALL CENTER
SERVICES AND OTHER MARKETING SERVICES TO HEALTH CARE PROVIDERS AND
MANUFACTURERS; AND (II) PROVIDING COMPREHENSIVE SERVICES TO EYE CARE PROVIDERS
AND BUSINESSES ANCILLARY THERETO, INCLUDING, WITHOUT LIMITATION, PROVIDING
FINANCIAL, ADMINISTRATIVE, INFORMATION TECHNOLOGY, MARKETING AND MANAGED CARE
SERVICES AND OPHTHALMIC SURGICAL EQUIPMENT TO OPHTHALMIC AND OPTOMETRIC
PROVIDERS (COLLECTIVELY, THE “BUSINESS”);


 


(B)           THE COMPANY IS AND WILL BE ENGAGED IN THE BUSINESS DURING THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THEREAFTER;


 


(C)           PARTICIPANT IS ONE OF A LIMITED NUMBER OF PERSONS WHO WILL BE
DEVELOPING THE BUSINESS;


 


(D)           PARTICIPANT WILL OCCUPY A POSITION OF TRUST AND CONFIDENCE WITH
THE COMPANY AFTER THE DATE OF THIS AGREEMENT, AND DURING SUCH PERIOD AND
PARTICIPANT’S EMPLOYMENT, PARTICIPANT WILL BECOME FAMILIAR WITH THE COMPANY’S
TRADE SECRETS AND WITH OTHER PROPRIETARY AND CONFIDENTIAL INFORMATION CONCERNING
THE COMPANY AND THE BUSINESS;


 


(E)           THE AGREEMENTS AND COVENANTS CONTAINED IN THIS ANNEX A ARE
ESSENTIAL TO PROTECT THE COMPANY AND THE GOODWILL OF THE BUSINESS AND ARE A
CONDITION PRECEDENT TO THE COMPANY ENTERING INTO THIS AGREEMENT;


 


(F)            PARTICIPANT’S EMPLOYMENT WITH THE COMPANY HAS SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO THE COMPANY AND THE COMPANY WOULD BE IRREPARABLY DAMAGED
IF PARTICIPANT WERE TO PROVIDE SERVICES TO ANY PERSON OR ENTITY IN VIOLATION OF
THE PROVISIONS OF THIS AGREEMENT;


 


(G)           PARTICIPANT HAS MEANS TO SUPPORT HIMSELF OR HERSELF AND HIS OR HER
DEPENDENTS OTHER THAN BY ENGAGING IN THE BUSINESS, OR A BUSINESS SIMILAR TO THE
BUSINESS, AND THE PROVISIONS OF THIS ANNEX A WILL NOT IMPAIR SUCH ABILITY; AND


 


(H)           FOR PURPOSES OF THIS ANNEX A, THE TERM “COMPANY” SHALL INCLUDE THE
COMPANY, THE EMPLOYER AND ANY OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES.


 


2. NON-COMPETE.  PARTICIPANT HEREBY AGREES THAT FOR A PERIOD COMMENCING ON THE
DATE HEREOF AND ENDING ON THE DATE OF TERMINATION OF HIS OR HER EMPLOYMENT WITH
THE COMPANY (THE “TERMINATION DATE”), AND THEREAFTER, THROUGH THE LATER OF
(A) THE PERIOD ENDING ON THE FIRST ANNIVERSARY OF THE TERMINATION DATE OR (B) AS
APPLICABLE, THE PERIOD ENDING AT THE CONCLUSION OF

 

7

--------------------------------------------------------------------------------



 


THE SEVERANCE PERIOD AS DEFINED IN THE PARTICIPANT’S EMPLOYMENT AGREEMENT
(COLLECTIVELY, THE “RESTRICTIVE PERIOD”), PARTICIPANT SHALL NOT, DIRECTLY OR
INDIRECTLY, AS EMPLOYEE, AGENT, CONSULTANT, STOCKHOLDER, DIRECTOR, CO-PARTNER OR
IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, OWN, OPERATE, MANAGE,
CONTROL, ENGAGE IN, INVEST IN OR PARTICIPATE IN ANY MANNER IN, ACT AS A
CONSULTANT OR ADVISOR TO, RENDER SERVICES FOR (ALONE OR IN ASSOCIATION WITH ANY
PERSON, FIRM, CORPORATION OR ENTITY), OR OTHERWISE ASSIST ANY PERSON OR ENTITY
(OTHER THAN THE COMPANY) THAT ENGAGES IN OR OWNS, INVESTS IN, OPERATES, MANAGES
OR CONTROLS ANY VENTURE OR ENTERPRISE THAT DIRECTLY OR INDIRECTLY ENGAGES OR
PROPOSES TO ENGAGE IN ANY ELEMENT OF THE BUSINESS ANYWHERE WITHIN A 100-MILE
RADIUS OF THE CHICAGO METROPOLITAN AREA OR WITHIN A 100-MILE RADIUS OF ANY AREA
(OR IN THE EVENT SUCH AREA IS A MAJOR CITY, THE METROPOLITAN AREA RELATING TO
SUCH CITY) IN WHICH THE COMPANY ON THE TERMINATION DATE ENGAGES IN ANY ELEMENT
OF THE BUSINESS (THE “TERRITORY”); PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL BE CONSTRUED TO PREVENT PARTICIPANT FROM INVESTING IN THE STOCK OF
ANY COMPETING CORPORATION LISTED ON A NATIONAL SECURITIES EXCHANGE OR TRADED IN
THE OVER-THE-COUNTER MARKET, BUT ONLY IF PARTICIPANT IS NOT INVOLVED IN THE
BUSINESS OF SAID CORPORATION AND IF PARTICIPANT AND HIS OR HER ASSOCIATES (AS
SUCH TERM IS DEFINED IN REGULATION 14(A) PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS IN EFFECT ON THE DATE HEREOF), COLLECTIVELY, DO NOT OWN
MORE THAN AN AGGREGATE OF 3% OF THE STOCK OF SUCH CORPORATION.  WITH RESPECT TO
THE TERRITORY, PARTICIPANT SPECIFICALLY ACKNOWLEDGES THAT THE COMPANY INTENDS TO
EXPAND THE BUSINESS INTO AND THROUGHOUT THE UNITED STATES.


 


3. INTERFERENCE WITH RELATIONSHIPS.  WITHOUT LIMITING THE GENERALITY OF THE
PROVISIONS OF SECTION 2 HEREOF, PARTICIPANT HEREBY AGREES THAT, DURING THE
RESTRICTIVE PERIOD, PARTICIPANT WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR
ENCOURAGE, OR PARTICIPATE AS EMPLOYEE, AGENT, CONSULTANT, STOCKHOLDER, DIRECTOR,
PARTNER OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, IN ANY BUSINESS
WHICH SOLICITS OR ENCOURAGES (A) ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY
WHICH HAS EXECUTED, OR PROPOSES TO EXECUTE, A MANAGEMENT SERVICES AGREEMENT OR
OTHER SERVICES AGREEMENT WITH THE COMPANY AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, OR FROM ANY SUCCESSOR IN INTEREST TO ANY SUCH PERSON, FIRM,
CORPORATION OR OTHER ENTITY, FOR THE PURPOSE OF SECURING BUSINESS OR CONTRACTS
RELATED TO ANY ELEMENT OF THE BUSINESS, OR (B) ANY PRESENT OR FUTURE CUSTOMER OR
PATIENT OF THE COMPANY OR ANY OF ITS AFFILIATED PRACTICES OR FACILITIES TO
TERMINATE OR OTHERWISE ALTER HIS, HER OR ITS RELATIONSHIP WITH THE COMPANY OR
SUCH AFFILIATED PRACTICE OR FACILITY; PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL BE CONSTRUED TO PROHIBIT OR RESTRICT PARTICIPANT FROM SOLICITING
BUSINESS FROM ANY SUCH PARTIES ON BEHALF OF THE COMPANY IN PERFORMANCE OF HIS OR
HER DUTIES AS AN EMPLOYEE OF THE COMPANY, AND, AS APPLICABLE, DUTIES REQUIRED
UNDER AND AS SPECIFICALLY CONTEMPLATED BY SECTION 1.2 OF HIS OR HER EMPLOYMENT
AGREEMENT WITH THE COMPANY.  IN ADDITION, AT ALL TIMES FROM AND AFTER THE
TERMINATION DATE, PARTICIPANT SHALL NOT CONTACT OR COMMUNICATE IN ANY MANNER
WITH ANY OF THE COMPANY’S SUPPLIERS OR VENDORS, OR ANY OTHER THIRD PARTY
PROVIDING SERVICES TO THE COMPANY, REGARDING THE COMPANY OR ANY COMPANY-RELATED
MATTER (WHICH SUPPLIERS, VENDORS OR THIRD PARTY SERVICE PROVIDERS WILL INCLUDE,
WITHOUT LIMITATION, ANY THIRD PARTY WITH WHOM THE COMPANY WAS, DURING THE TERM
OF PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, CONTEMPLATING ENGAGING, OR
NEGOTIATING WITH, FOR THE FUTURE PROVISION OF PRODUCTS OR SERVICES).


 


4. NONSOLICITATION.  OTHER THAN IN THE PERFORMANCE OF HIS OR HER DUTIES
HEREUNDER, DURING THE RESTRICTIVE PERIOD, PARTICIPANT SHALL NOT, DIRECTLY OR
INDIRECTLY, AS EMPLOYEE, AGENT, CONSULTANT, STOCKHOLDER, DIRECTOR, CO-PARTNER OR
IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, EMPLOY OR

 

8

--------------------------------------------------------------------------------


 


ENGAGE, RECRUIT OR SOLICIT FOR EMPLOYMENT OR ENGAGEMENT, ANY PERSON WHO IS OR
BECOMES EMPLOYED OR ENGAGED BY THE COMPANY OR ANY OF ITS AFFILIATED PRACTICES
DURING THE RESTRICTIVE PERIOD, OR OTHERWISE SEEK TO INFLUENCE OR ALTER ANY SUCH
PERSON’S RELATIONSHIP WITH THE COMPANY.


 


5. CONFIDENTIAL INFORMATION.  OTHER THAN IN THE PERFORMANCE OF HIS OR HER DUTIES
HEREUNDER, DURING THE RESTRICTIVE PERIOD AND THEREAFTER, PARTICIPANT SHALL KEEP
SECRET AND RETAIN IN STRICTEST CONFIDENCE, AND SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, FURNISH, MAKE AVAILABLE OR DISCLOSE TO ANY THIRD
PARTY OR USE FOR THE BENEFIT OF HIMSELF OR HERSELF OR ANY THIRD PARTY, ANY
CONFIDENTIAL INFORMATION.  AS USED IN THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
SHALL MEAN ANY INFORMATION RELATING TO THE BUSINESS OR AFFAIRS OF THE COMPANY OR
THE BUSINESS, INCLUDING BUT NOT LIMITED TO ANY TECHNICAL OR NON-TECHNICAL DATA,
FORMULAE, COMPILATIONS, PROGRAMS, DEVICES, METHODS, TECHNIQUES, DESIGNS,
PROCESSES, PROCEDURES, IMPROVEMENTS, MODELS, MANUALS, FINANCIAL DATA,
ACQUISITION STRATEGIES AND INFORMATION, INFORMATION RELATING TO OPERATING
PROCEDURES AND MARKETING STRATEGIES, AND ANY OTHER PROPRIETARY INFORMATION USED
BY THE COMPANY IN CONNECTION WITH THE BUSINESS, IRRESPECTIVE OF ITS FORM;
PROVIDED, HOWEVER, THAT CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY
INFORMATION WHICH IS IN THE PUBLIC DOMAIN OR BECOMES KNOWN IN THE INDUSTRY
THROUGH NO WRONGFUL ACT ON THE PART OF PARTICIPANT.  PARTICIPANT ACKNOWLEDGES
THAT THE CONFIDENTIAL INFORMATION IS VITAL, SENSITIVE, CONFIDENTIAL AND
PROPRIETARY TO THE COMPANY.


 


6.  INVENTIONS AND DISCOVERIES.


 


(A) PARTICIPANT UNDERSTANDS AND AGREES THAT ALL INVENTIONS, DISCOVERIES, IDEAS,
IMPROVEMENTS, WHETHER PATENTABLE, COPYRIGHTABLE OR NOT, PERTAINING TO THE
BUSINESS OF THE COMPANY OR RELATING TO THE COMPANY’S ACTUAL OR DEMONSTRABLY
ANTICIPATED RESEARCH, DEVELOPMENT OR INVENTIONS (COLLECTIVELY, “INVENTIONS AND
DISCOVERIES”) THAT RESULT FROM ANY WORK PERFORMED BY PARTICIPANT SOLELY OR
JOINTLY WITH OTHERS FOR THE COMPANY WHICH PARTICIPANT, SOLELY OR JOINTLY WITH
OTHERS, CONCEIVES, DEVELOPS, OR REDUCES TO PRACTICE DURING THE COURSE OF
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, ARE THE SOLE AND EXCLUSIVE PROPERTY
OF THE COMPANY.  PARTICIPANT WILL PROMPTLY DISCLOSE ALL SUCH MATTERS TO THE
COMPANY AND WILL ASSIST THE COMPANY IN OBTAINING LEGAL PROTECTION FOR INVENTIONS
AND DISCOVERIES.  PARTICIPANT HEREBY AGREES ON BEHALF OF HIMSELF OR HERSELF, HIS
OR HER EXECUTORS, LEGAL REPRESENTATIVES AND ASSIGNEES THAT PARTICIPANT WILL
ASSIGN, TRANSFER AND CONVEY TO THE COMPANY, ITS SUCCESSORS AND ASSIGNS THE
INVENTIONS AND DISCOVERIES.


 


(B) THE COMPANY AND PARTICIPANT ACKNOWLEDGE AND AGREE THAT SECTION 6(A) SHALL
NOT APPLY TO AN INVENTION OF PARTICIPANT FOR WHICH NO EQUIPMENT, SUPPLIES,
FACILITY OR TRADE SECRET INFORMATION OF THE COMPANY WAS USED AND WHICH WAS
DEVELOPED ENTIRELY ON PARTICIPANT’S OWN TIME, UNLESS (A) THE INVENTION RELATED
(I) TO THE BUSINESS OF THE COMPANY OR (II) TO THE COMPANY’S ACTUAL OR
DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION RESULTS
FROM ANY WORK PERFORMED BY PARTICIPANT FOR THE COMPANY.  PARTICIPANT AND THE
COMPANY FURTHER ACKNOWLEDGE AND AGREE THAT SECTION 6(A) SHALL NOT APPLY TO ANY
INVENTIONS OR WORK PRODUCT DEVELOPED OR VESTED BY PARTICIPANT PRIOR TO THE
EFFECTIVE DATE.

 

9

--------------------------------------------------------------------------------


 


(C) PARTICIPANT ACKNOWLEDGES THAT PARTICIPANT HAS READ THIS SECTION 6 AND FULLY
UNDERSTANDS THE LIMITATIONS WHICH IT IMPOSES UPON HIM OR HER AND HAS RECEIVED A
DUPLICATE COPY OF THIS AGREEMENT FOR HIS OR HER RECORDS.


 


7. BLUE-PENCIL.  IF ANY COURT OF COMPETENT JURISDICTION SHALL AT ANY TIME DEEM
THE TERM OF THIS AGREEMENT OR ANY PARTICULAR RESTRICTIVE COVENANT (AS DEFINED)
TOO LENGTHY OR THE TERRITORY TOO EXTENSIVE, THE OTHER PROVISIONS OF THIS ANNEX A
SHALL NEVERTHELESS STAND, THE RESTRICTIVE PERIOD HEREIN SHALL BE DEEMED TO BE
THE LONGEST PERIOD PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES AND THE TERRITORY
HEREIN SHALL BE DEEMED TO COMPRISE THE LARGEST TERRITORY PERMISSIBLE BY LAW
UNDER THE CIRCUMSTANCES.  THE COURT IN EACH CASE SHALL REDUCE THE TIME PERIOD
AND/OR TERRITORY TO PERMISSIBLE DURATION OR SIZE.


 


8. REMEDIES.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COVENANTS SET FORTH
IN THIS ANNEX A (COLLECTIVELY, THE “RESTRICTIVE COVENANTS”) ARE REASONABLE AND
NECESSARY FOR THE PROTECTION OF THE COMPANY’S BUSINESS INTERESTS, THAT
IRREPARABLE INJURY WILL RESULT TO THE COMPANY IF PARTICIPANT BREACHES ANY OF THE
TERMS OF SAID RESTRICTIVE COVENANTS, AND THAT IN THE EVENT OF PARTICIPANT’S
ACTUAL OR THREATENED BREACH OF ANY SUCH RESTRICTIVE COVENANTS, THE COMPANY WILL
HAVE NO ADEQUATE REMEDY AT LAW.  PARTICIPANT ACCORDINGLY AGREES THAT IN THE
EVENT OF ANY ACTUAL OR THREATENED BREACH BY HIM OR HER OF ANY OF THE RESTRICTIVE
COVENANTS, THE COMPANY SHALL BE ENTITLED TO IMMEDIATE TEMPORARY INJUNCTIVE AND
OTHER EQUITABLE RELIEF, WITHOUT BOND AND WITHOUT THE NECESSITY OF SHOWING ACTUAL
MONETARY DAMAGES, SUBJECT TO HEARING AS SOON THEREAFTER AS POSSIBLE.  NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY FROM PURSUING ANY
OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED BREACH, INCLUDING
THE RECOVERY OF ANY DAMAGES WHICH IT IS ABLE TO PROVE.


 


9. COVENANT NOT TO DISPARAGE.  DURING THE RESTRICTIVE PERIOD AND THEREAFTER,
PARTICIPANT SHALL NOT DISPARAGE, DENIGRATE OR DEROGATE IN ANY WAY, DIRECTLY OR
INDIRECTLY, ANY OF THE COMPANY, ITS AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
PARENT, SUBSIDIARIES, AFFILIATES, AFFILIATED PRACTICES, AFFILIATED DOCTORS,
REPRESENTATIVES, ATTORNEYS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “PROTECTED PARTIES”), NOR SHALL PARTICIPANT DISPARAGE,
DENIGRATE OR DEROGATE IN ANY WAY, DIRECTLY OR INDIRECTLY, HIS OR HER EXPERIENCE
WITH ANY PROTECTED PARTY, OR ANY ACTIONS OR DECISIONS MADE BY ANY PROTECTED
PARTY.


 

*   *   *   *   *

 

10

--------------------------------------------------------------------------------

 

 
